United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.A., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL BASE, Bangor, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-686
Issued: September 30, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2009 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated December 23, 2008. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained left knee, neck and lower back injuries in the
performance of duty on November 4, 2008.
FACTUAL HISTORY
Appellant, a 59-year-old tile and plate setter, filed a claim for benefits on November 6,
2008, alleging that she strained her left knee, neck and lower back when the van in which she was
riding was abruptly stopped while approaching a security barrier on November 4, 2008.
On November 19, 2008 the Office advised appellant that it required factual and medical
evidence to determine whether she was eligible for compensation benefits. It asked appellant to
submit a comprehensive medical report from her treating physician describing her symptoms and

the medical reasons for her condition, and an opinion as to whether her claimed condition was
causally related to her federal employment. The Office requested that appellant submit the
additional evidence within 30 days.
By decision dated December 23, 2008, the Office denied appellant’s claim, finding that
she failed to submit medical evidence in support of her claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty, as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
1

5 U.S.C. § 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

6

Id.

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

2

An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
The Office accepted that appellant experienced the incident in question; i.e., a vehicular
accident, on November 4, 2008. The question of whether an employment incident caused a
personal injury can only be established by probative medical evidence.9 Appellant has not
submitted rationalized, probative medical evidence to establish that the November 4, 2008
employment incident caused a personal injury.
While appellant stated on her Form CA-1 that she bruised her left knee, neck and lower
back while riding in a van on November 4, 2008, she did not submit evidence from a physician,
which presented a diagnosis of her condition or addressed how this condition was causally
related to the November 4, 2008 work incident. There is no rationalized evidence in the record to
support that appellant’s left knee, neck and lower back injuries were work related. Therefore,
she failed to provide a medical report from a physician that explains how the work incident of
November 4, 2008 caused or contributed to the claimed left knee, neck and lower back injuries.
The Office advised appellant of the evidence required to establish her claim; however,
appellant failed to submit such evidence. Appellant did not provide a medical opinion which
describes or explains the medical process through which the November 4, 2008 work accident
would have caused the claimed injury. Accordingly, she did not establish that he sustained a left
shoulder injury in the performance of duty. The Office properly denied appellant’s claim for
compensation.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained left knee, neck
and lower back injuries in the performance of duty.

8

Id.

9

Carlone, supra note 4.

3

ORDER
IT IS HEREBY ORDERED THAT the December 23, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 30, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

